Citation Nr: 1616666	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-16 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a gallbladder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1983 to May 1985 and from December 1986 to August 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The issue on appeal was previously characterized as service connection for cholelithiasis.  The Board has broadened the issue on appeal based on the evidence and contentions of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain medical records and to afford the Veteran a VA examination to determine the etiology of her cholelithiasis.

A VA medical examination and opinion are necessary if the information and evidence of record does not include sufficient competent medical evidence to decide the claim, but contains: (1) competent lay or medical evidence of disability or recurrent or persistent symptoms of disability, (2) establishes the Veteran experienced a relevant event, injury or disease during her service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates the claimed disability may be associated with the event, injury, or disease during her service or a service-connected disability. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 	 § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Here, the Veteran has asserted that she had her gallbladder removed in September 2006, one month after separation from service.  See November 2006 VA examination; November 2006 Veteran statement in support of claim.  She has not been provided a VA compensation examination addressing the etiology of this claimed disability and, after preliminarily reviewing the evidence of record, the Board finds that VA has a duty to assist her by providing such an examination.


Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records. 

2. Thereafter, schedule the Veteran for an examination by an appropriate, qualified examiner for a medical nexus opinion concerning the nature and etiology of her gallbladder disability.  Comment is needed additionally concerning whether the Veteran experiences symptoms from the removal of her gallbladder, and whether a gallbladder disability was first manifested during the Veteran's service and, even if not, whether it is otherwise related or attributable to her service or service-connected disabilities. 

All necessary diagnostic testing and evaluation must be performed and all clinical findings reported in detail.  The electronic claims folder, including a complete copy of this remand, must be provided to the examiner for review of pertinent documents, and the examiner must note that the claims folder has been reviewed.  The examiner should also elicit from the Veteran a personal history concerning her claimed symptoms (both during and since her military service) and treatment and note that, in addition to the medical evidence, the Veteran's statements have been taken into consideration in the examiner's opinion.

The examiner is requested to offer an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., a probability of at least 50 percent) that the gallbladder disability began during the Veteran's service from or is otherwise causally linked to any incident of her service.

It is most essential the examiner discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

If, for whatever reason, the examiner is unable to offer opinion without resorting to mere speculation, this should be expressly noted in the record but, more importantly, explanation provided as to why a more definitive response is not possible or feasible, such as by indicating whether the limits of medical knowledge have been exhausted or, instead, for example, he/she needs further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data or there are multiple possible etiologies with none more prevalent than another.

3. Then readjudicate this claim for service connection for a gallbladder disability.  If this claim continues to be denied, send the Veteran and her representative a Supplemental SOC (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




